DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8-13 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asami et al. (PGPUB 20140204477) in view of Chen et al. (USPAT 9158094).

Regarding claim 1, Asami discloses a fixed focal length lens system comprising, in order from an object side to an image side:  
5a first lens element having negative power (L1, Each example described by Asami discloses the same power arrangement of -, -, +, +, -, + in Tables 1-19 and [0083]); 

a third lens element having positive power (L3); 
a fourth lens element having power (L4); 
a fifth lens element having power (L5); and  
10a sixth lens element having positive power (L6), 
wherein the third lens element is a positive meniscus lens element having a convex surface on the image side ([0221]).
at least one of the second to the sixth lens elements is made of glass ([0236]).
Asami does not disclose the fixed focal length lens system satisfies a condition (1) below:  
1.5 < (L1R2 + L2R1)/ (L1R2 - L2R1) < 30.0 (1)
where L1R2 is a radius of curvature of an image-side surface of the first lens element, and L2R1 is a radius of curvature of an object-side surface of the 20second lens element.
However, Chen teaches a similar lens system having a power arrangement of -, -, +, +, -, + (Fig. 19) comprising a positive meniscus lens element having a convex surface on the image side (Col. 8 lines 51-59) and wherein (L1R2 + L2R1)/ (L1R2 - L2R1) = 3.7 (At least Table 3 where L1R2 = 1.6246 and L2R1 = 0.934).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine Asami and Chen such that the shapes of the first and second lenses satisfied the expression above motivated by improving image quality (Col. 9 lines 12-22).

Regarding claim 2, modified Asami discloses satisfying a condition (2) below (Fig. 19 of Chen where f3 = 2.589 and L3th = 0.3215 giving 8.1):
 
    PNG
    media_image1.png
    20
    251
    media_image1.png
    Greyscale
  
25where f3 is a focal distance of the third lens element, and L3th is a thickness of the third lens element in an optical axis 54direction.

Regarding claim 3, modified Asami teaches satisfying a condition (3) below:  

where L4R2 is a radius of curvature of an image-side surface of the fourth lens element, and L5R1 is a radius of curvature of an object-side surface of the fifth 10lens element.

Regarding claim 4, modified Asami does not disclose satisfying a conditional expression (4) below:
8.8 < (L3R1 + L3R2)/ (L3R1 – L3R2) < 130;   
15where L3R1 is a radius of curvature of an object-side surface of the third lens element, and L3R2 is a radius of curvature of an image-side surface of the third lens element.
However, due to the nature of optics/optical engineering the process of lens design includes manipulation of variables such as index or refraction, lens surface radii and other shape concerns in order to make a lens system meet its particular utility (usually based on focal length but also on aberration elimination).  This manipulation would normally be considered routine experimentation since the results are known optics/physics equations (unless the particular range of values meets secondary considerations).  Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the radius of curvature on the third lens to satisfy 8.8 < (L3R1 + L3R2)/ (L3R1 – L3R2) < 130, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In this case, one having ordinary skill in the art would seek to modify the shape of the third lens to be within the expression above motivated by improving image aberration correction.

Regarding claim 5, modified Asami does teaches satisfying a conditional expression (5) below:
0.78 < (L5R1 + L5R2)/ (L5R1 – L5R2) < 2.5 (Fig. 19 of Chen where L5R1 = -13.9310 and L5R2 = 1.5108 giving 0.8);   


Regarding claim 6, modified Asami discloses satisfying a conditional expression (6) below: 

    PNG
    media_image2.png
    14
    250
    media_image2.png
    Greyscale
 (Table 1 where vL6 = 55.9);
where vL6 is an Abbe number of the sixth lens element.

Regarding claim 8, modified Asami does not disclose satisfying a conditional expression (4) below:
8.8 < (L3R1 + L3R2)/ (L3R1 – L3R2) < 130;   
where L3R1 is a radius of curvature of an object-side surface of the third lens element, and L3R2 is a radius of curvature of an image-side surface of the third lens element.
However, due to the nature of optics/optical engineering the process of lens design includes manipulation of variables such as index or refraction, lens surface radii and other shape concerns in order to make a lens system meet its particular utility (usually based on focal length but also on aberration elimination).  This manipulation would normally be considered routine experimentation since the results are known optics/physics equations (unless the particular range of values meets secondary considerations).  Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the radius of curvature on the third lens to satisfy 8.8 < (L3R1 + L3R2)/ (L3R1 – L3R2) < 130, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In this case, one having ordinary skill in the art would seek to modify the shape of the third lens to be within the expression above motivated by improving image aberration correction.


8.8 < (L3R1 + L3R2)/ (L3R1 – L3R2) < 130;   
where L3R1 is a radius of curvature of an object-side surface of the third lens element, and L3R2 is a radius of curvature of an image-side surface of the third lens element.
However, due to the nature of optics/optical engineering the process of lens design includes manipulation of variables such as index or refraction, lens surface radii and other shape concerns in order to make a lens system meet its particular utility (usually based on focal length but also on aberration elimination).  This manipulation would normally be considered routine experimentation since the results are known optics/physics equations (unless the particular range of values meets secondary considerations).  Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the radius of curvature on the third lens to satisfy 8.8 < (L3R1 + L3R2)/ (L3R1 – L3R2) < 130, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In this case, one having ordinary skill in the art would seek to modify the shape of the third lens to be within the expression above motivated by improving image aberration correction.

Regarding claim 10, modified Asami does teaches satisfying a conditional expression (5) below:
0.78 < (L5R1 + L5R2)/ (L5R1 – L5R2) < 2.5 (Fig. 19 of Chen where L5R1 = -13.9310 and L5R2 = 1.5108 giving 0.8);   
where L5R1 is a radius of curvature of an object-side surface of the fifth lens element, and L5R2 is a radius of curvature of an image-side surface of the fifth lens element.

Regarding claim 11, modified Asami does teaches satisfying a conditional expression (5) below:

where L5R1 is a radius of curvature of an object-side surface of the fifth lens element, and L5R2 is a radius of curvature of an image-side surface of the fifth lens element.

Regarding claim 12, modified Asami discloses satisfying a conditional expression (6) below: 
  (Table 1 where vL6 = 55.9);
where vL6 is an Abbe number of the sixth lens element.

Regarding claim 13, modified Asami discloses satisfying a conditional expression (6) below: 
  (Table 1 where vL6 = 55.9);
where vL6 is an Abbe number of the sixth lens element.


Regarding claim 16, Asami discloses a camera comprising ([0003]):
a fixed focal length lens system comprising; and
an imaging device to image light converged by the fixed focal length lens system (At least Table 1);
wherein the fixed focal length system includes, in order from an object side to an image side:
 a first lens element having negative power (L1, Each example described by Asami discloses the same power arrangement of -, -, +, +, -, + in Tables 1-19 and [0083]); 
a second lens element having negative power (L2); 
a third lens element having positive power (L3); 
a fourth lens element having power (L4); 
a fifth lens element having power (L5); and  
a sixth lens element having positive power (L6), 
wherein the third lens element is a positive meniscus lens element having a convex surface on the image side ([0221]).

Asami does not disclose the fixed focal length lens system satisfies a condition (1) below:  
1.5 < (L1R2 + L2R1)/ (L1R2 - L2R1) < 30.0 (1)
where L1R2 is a radius of curvature of an image-side surface of the first lens element, and L2R1 is a radius of curvature of an object-side surface of the second lens element.
However, Chen teaches a similar lens system having a power arrangement of -, -, +, +, -, + (Fig. 19) comprising a positive meniscus lens element having a convex surface on the image side (Col. 8 lines 51-59) and wherein (L1R2 + L2R1)/ (L1R2 - L2R1) = 3.7 (At least Table 3 where L1R2 = 1.6246 and L2R1 = 0.934).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine Asami and Chen such that the shapes of the first and second lenses satisfied the expression above motivated by improving image quality (Col. 9 lines 12-22).

Regarding claim 17, modified Asami discloses satisfying a condition (2) below (Fig. 19 of Chen where f3 = 2.589 and L3th = 0.3215 giving 8.1):
    where f3 is a focal distance of the third lens element, and L3th is a thickness of the third lens element in an optical axis direction.

Regarding claim 18, modified Asami teaches satisfying a condition (3) below:  
-1.8 < (L4R2 + L5R1)/ (L4R2 - L5R1) < 5.9 (Table 3 of Chen where L4R2 = -1.0683, L5R1 = -13.9310 giving -1.17) (3)
where L4R2 is a radius of curvature of an image-side surface of the fourth lens element, and L5R1 is a radius of curvature of an object-side surface of the fifth lens element.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6, 8-13 and 16-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant states on page 11 that the office “relies solely on information gleaned from Applicant’s specification…” for the motivation to adjust the shape of the first and second lens surfaces. The office respectfully disagrees. The ratio of lens radii is known in the art to be a reliable mechanism for aberration control. The ratio the applicant is using is known as the Coddington or Gardner Shape Factor, which is routinely used for spherical aberration control. Here, the applicant’s application of this shape factor on the air lens (the surfaces claimed amount of a lens whose object side radius is determined by the image side radius of a first lens and whose image side surface is determined by a second lens object side radius) between a first and second lens is not new (See Condition 8 and Col. 8 lines 20-31 of USPAT 5136430, USPAT 5841590 Col. 7 lines 39-58 and PGPUB 20100172030 [0020]-[0025] are a few examples). Therefore, the prior art has firmly established that the shape factor of an air lens can be used to control image aberration of an optical system and that one skilled in the art would know that adjusting the radius of two adjacent lens surfaces could be done to benefit image quality.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS S FISSEL whose telephone number is (313)446-6573.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRAVIS S FISSEL/Primary Examiner, Art Unit 2872